O PS 8
(3/15)


                             UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                          for
                                          Eastern District of Washington                        Jan 27, 2020
                                                                                                   SEAN F. MCAVOY, CLERK



U.S.A. vs.                   West, Christopher                        Docket No.        0980 4:20CR06003-SMJ-1


                               Petition for Action on Conditions of Pretrial Release

        COMES NOW David L. McCary, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Christopher West, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke, sitting in the Court at Yakima, Washington, on the 17th day of January, 2020, under the following
conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug
or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical
practitioner in conformance with federal law. Defendant may not use or possess marijuana, regardless of
whether Defendant has been authorized medical marijuana under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Christopher West has violated his period of pretrial supervision by using marijuana on
January 17, 2020.

On January 17, 2020, Mr. West was contacted by United States Pretrial Officer Dan Manning via phone
and advised he was to report to the pretrial office on January 21, 2020. Mr. West was also reminded he
could not use marijuana.

On January 21, 2020, Mr. West reported to the pretrial office in Richland, Washington, to review his
release conditions. During the intake process, Mr. West admitted to using marijuana on January 17, 2020.
He admitted he had been a daily user of marijuana as it assisted him with anxiety issues. Mr. West was
reminded of the conversation which had taken place on January 17, 2020, and the specific direction not
to use marijuana. Mr. West signed an admission report admitting he had used marijuana on January 17,
2020.

                    PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                       I declare under the penalty of perjury that the
                                                                       foregoing is true and correct.
                                                                       Executed on:      January 24, 2020
                                                                by     s/David L. McCary
                                                                       David L. McCary
                                                                       U.S. Pretrial Services Officer
  PS-8
  Re: West,, Christopher
  January 24, 2020
  Page 2

THE COURT ORDERS

[ X]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      1/27/2020
                                                                      Date
